            Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 1 of 9



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
 2   sjaffe@lawhjc.com
     KEVIN S. SMITH, ESQ.
 3   Nevada Bar No. 007184
     ksmith@lawhjc.com
 4
             HALL JAFFE & CLAYTON, LLP
 5                  7425 PEAK DRIVE
              LAS VEGAS, NEVADA 89128-4338
 6                    (702) 316-4111
                    FAX (702) 316-4114
 7
     Attorneys for Fuelzone Mart 2, LLC
 8

 9                                       UNITED STATES DISTRICT COURT

10                                           DISTRICT OF NEVADA

11    SHONDELL PITTS, individually and as legal
      guardian of P.P.,                                  CASE NO.: 2:19-cv-01974-JCM-VCF
12
                              Plaintiffs,
13                                                       STIPULATION AND ORDER REGARDING
      vs.                                                DISCOVERY EXTENSION
14
      LAS VEGAS METROPOLITAN POLICE
15    DEPARTMENT, a political subdivision of Clark
      County, Nevada; JOSEPH LOMBARDO,
16    Sheriff of Clark County, Nevada; DAVID
      NESHEIWAT, individually and in his official
17    capacity; FUELZONE MART 2, LLC, a Nevada
      limited liability company; DOE CLERK, an
18    individual and DOES 1 through 10,
19                            Defendants.
20

21          COME NOW Plaintiff SHONDELL PITTS, individually and as legal guardian of P.P., by and

22   through her attorney MITCHELL S. BISSON, ESQ. of LAW OFFICES OF MITCHELL S. BISSON;

23   Defendant FUELZONE MART 2, LLC, by and through its attorneys STEVEN T. JAFFE, ESQ. and

24   KEVIN S. SMITH, ESQ. of HALL JAFFE & CLAYTON, LLP; and Defendants LAS VEGAS

25   METROPOLITAN POLICE DEPARTMENT and DAVID NESHEIWAT, by and through their attorney

26   CRAIG R. ANDERSON, ESQ. of MARQUIS AURBACH COFFING; and hereby stipulate pursuant to

27   FRCP 16(b)(4) and LR 26-4 that good cause warrants an extension of the discovery deadlines set by

28   the Court’s Discovery Plan and Scheduling Order, entered on May 12, 2020 (ECF No. 28).
           Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 2 of 9



 1          The parties jointly request that discovery be extended for the reasons set forth below.

 2   I.     INTRODUCTION AND PROCEDURAL POSTURE

 3          Plaintiffs Shondell Pitts, individually and as the legal guardian of P.P., a minor, filed the instant

 4   lawsuit on November 11, 2019 by filing the Complaint, naming the Las Vegas Metropolitan Police

 5   Department (“Metro”), Sheriff Joseph Lombardo, Officer David Nesheiwat and FuelZone Mart 2, LLC

 6   as named Defendants. The Plaintiffs also sued “DOE Clerk.” (ECF No. 1).

 7          The parties held a discovery conference via telephone on May 8, 2020, in compliance with

 8   FRCP 26(f) and LR 26-1. The Court entered the Discovery Plan and Scheduling Order on May 12,

 9   2020, setting the following deadlines:

10          Last day to file a motion to amend pleadings or to add parties:           February 8, 2021

11          Last day to file Interim Status Report:                                   March 8, 2021

12          Last day for disclosures concerning experts:                              March 8, 2021

13          Last day for disclosures concerning rebuttal experts:                     April 8, 2021

14          Last day for filing dispositive motions:                                  June 8, 2021

15          Last day to file Joint Pretrial Order:                                    July 8, 2021

16          (ECF No. 28).

17   II.    STATEMENT SPECIFYING THE DISCOVERY COMPLETED

18          A.      Written Discovery

19    PROPOUNDED BY              DATE SERVED           DOCUMENT                           PARTY PROPOUNDED
                                                                                          UPON
20
      FuelZone Mart 2, LLC       06/18/2020            First Set of Requests for          Plaintiff Shondell Pitts,
21                                                     Admissions                         individually
                                                                                          (Responses served
22                                                                                        08/21/2020)
23    FuelZone Mart 2, LLC       06/18/2020            First Set of Interrogatories       Plaintiff Shondell Pitts,
                                                                                          individually
24                                                                                        (Responses served
                                                                                          09/02/2020)
25
      FuelZone Mart 2, LLC       06/18/2020            First Set of Requests for          Plaintiff Shondell Pitts,
26                                                     Production of Documents            individually
                                                                                          (Responses served
27                                                                                        10/12/2020)

28

                                                           2
          Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 3 of 9



 1   PROPOUNDED BY               DATE SERVED                 DOCUMENT                 PARTY PROPOUNDED
                                                                                      UPON
 2

 3   FuelZone Mart 2, LLC        06/18/2020                  First Set of Requests    Plaintiff Shondell Pitts
                                                             for Admissions           as legal guardian of
 4                                                                                    P.P.
                                                                                      (Responses served
 5                                                                                    08/21/2020)
 6   FuelZone Mart 2, LLC        06/18/2020                  First Set of             Plaintiff Shondell Pitts
                                                             Interrogatories          as legal guardian of
 7                                                                                    P.P.
                                                                                      (Responses served
 8                                                                                    09/02/2020)

 9   FuelZone Mart 2, LLC        06/18/2020                  First Set of Requests    Plaintiff Shondell Pitts
                                                             for Production of        as legal guardian of
10                                                           Documents                P.P.
                                                                                      (Responses served
11                                                                                    10/12/2020)
     Las Vegas                                               First Set of             Plaintiff Shondell Pitts,
12   Metropolitan Police                                     Interrogatories          individually
     Department                                                                       (Responses served
13                                                                                    08/19/2020)
14   Las Vegas                                               First Set of Requests    Plaintiff Shondell Pitts,
     Metropolitan Police                                     for Production of        individually
15   Department                                              Documents                (Responses served
                                                                                      10/13/2020)
16
     Las Vegas                                               First Set of             Plaintiff Shondell Pitts
17   Metropolitan Police                                     Interrogatories          as legal guardian of
     Department                                                                       P.P.
18                                                                                    (Responses served
                                                                                      08/19/2020)
19
     Las Vegas                                               First Set of Requests    Plaintiff Shondell Pitts
20   Metropolitan Police                                     for Production of        as legal guardian of
     Department                                              Documents                P.P.
21                                                                                    (Responses served
                                                                                      10/13/2020)
22
           B.      FRCP 26 Disclosure Statements
23
                  PARTY                           DISCLOSURE                          DATE SERVED
24
     Plaintiff Shondell Pitts           Initial Disclosure                     08/31/2020
25
     individually and as legal
26
     guardian of P.P.
27

28

                                                        3
            Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 4 of 9



 1            PARTY                                   DISCLOSURE                         DATE SERVED
 2
      Plaintiff Shondell Pitts             Initial Disclosure                     08/31/2020
 3
      individually and as legal
 4
      guardian of P.P.
 5
      Defendant FuelZone Mart 2,           Second Supplemental                    07/09/20
 6                                         Disclosure
      LLC
 7
      Defendants Las Vegas                 Third Supplemental                     08/20/20
 8                                         Disclosure
      Metropolitan Police Department
 9
      and Officer David Nesheiwat
10    Plaintiff                            Initial Disclosure                     10/15/19
11

12           C.      Depositions

13           The parties completed the depositions of Plaintiff Shondell Pitts and Portia Pitts on December

14   21, 2020.

15   III.    SPECIFIC DESCRIPTION OF DISCOVERY THAT REMAINS TO BE COMPLETED

16           Defendants have been continuing to obtain additional medical records, as it is Defendants’

17   understanding that Plaintiffs are continuing to undergo medical treatment. Therefore, the parties seek

18   additional time to identify and obtain the pertinent medical records. Further, Defendants are currently

19   investigating whether any additional appropriate parties should be added to this action. The parties also

20   anticipate the following discovery will be necessary:

21           1.      Identification of and obtaining additional medical treatment records from additional

22   providers for Plaintiffs not identified in Plaintiffs disclosures to date;

23           2.      Depositions of percipient witnesses to the incident, including the police officers

24                   involved;

25           3.      Depositions of the parties, including representatives of LVMPD and FuelZone Mart 2,

26                   LLC;

27           4.      Identification and disclosure of the parties' respective expert/rebuttal expert witnesses;

28

                                                            4
           Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 5 of 9



 1          5.      Depositions of Plaintiff's treating physicians and the parties respective designated

 2                  experts;

 3          6.      Further Discovery as needed, which may not have been specifically addressed herein.

 4
     IV.    LEGAL AUTHORITY FOR REOPENING AND CONTINUING DISCOVERY
 5          DEADLINES

 6          Pursuant to FRCP 16(b), a movant must establish “good cause” for amending any scheduling

 7   order, including the deadline for the close of discovery. See Johnson v. Mammoth Recreations, Inc.,

 8   975 F.2d 604, 608-09 (9th Cir. 1992); see also Local Rule 26-4; Werbicky v. Green Tree Servicing,

 9   LLC, No. 2:12-CV-01567-JAD, 2014 WL 5470466, at *1 (D. Nev. Oct. 27, 2014). When the deadline

10   has already expired, a movant must also demonstrate that the failure to act was the result of excusable

11   neglect. See Local Rule 26-4; Werbicky, supra (citing Nunez v. Harper, 2014 U.S. Dist. Lexis 84287,

12   *6, 2014 WL 2808985 (D. Nev. June 20, 2014)).

13          In determining whether “good cause” exists, the Court “[p]rimarily considers the diligence of the

14   party seeking the amendment." Johnson, 975 F.2d at 609. "The district court may modify the pretrial

15   schedule “[i]f it cannot reasonably be met despite the diligence of the party seeking the extension.” Id.

16   (quoting Fed. R. Civ. P. 16). The Court may also consider the prejudice the party will suffer as a result

17   of not obtaining that discovery, although such a factor is secondary to due diligence. Id. The district

18   court has discretion in making such a determination. Id.

19          Should the Court find “good cause” exists, it must then consider whether there is a showing of

20   excusable neglect as to why the deadline was not completed before it passed. Nunez, supra. “Excusable

21   neglect encompasses situations in which the failure to comply with a filing deadline is attributable to

22   negligence.” Id. (citing Lemoge v. U.S., 587 F.3d 1188, 1195 (9th Cir. 2009). “There are at least four

23   factors in determining whether neglect is excusable: (1) the danger of prejudice to the opposing party; (2)

24   the length of the delay and its potential impact on the proceedings; (3) the reason for the delay; and (4)

25   whether the movant acted in good faith.” Id. (citing Bateman v. U.S. Postal Serv., 231 F.23d 1220, 1223-24

26   (9th Cir. 2000)). “The determination of whether neglect is excusable is ultimately an equitable one, taking

27   account of all relevant circumstances surrounding the party's omission.” Id. (citing Pioneer Inv. Servs. Co.

28   v. Brunswick Assoc. Ltd. P'ship, 507 U.S. 380, 395 (1993)) (emphasis added). The circumstances in this

                                                          5
            Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 6 of 9



 1   case meet each requirement and merit reopening the expired discovery deadlines and continuing the

 2   remaining dates. For the reasons set forth below, as well as an examination of the Bateman factors weighs

 3   in favor of granting the parties’ stipulation to reopen and extend the discovery deadlines.

 4          1.      The Dangers of Prejudice to the Opposing Party

 5          In the instant circumstance there is no danger to the opposing party. All parties are in agreement

 6   to extend all the deadlines in this case. It appears Plaintiffs continue to treat, and additional medical

 7   records and providers will need to be identified and obtained. It would be prejudicial, especially where

 8   both sides agree that additional discovery is necessary in this case, and when the parties have acted

 9   diligently and promptly since discovery has opened. Moreover, the Court recently allowed the Plaintiffs

10   to substitute Allen Jackson as a named Defendant in the place of “DOE Clerk.” (ECF No. 44). The

11   parties respectfully submit it would be prejudicial to this new Defendant if he is not permitted sufficient

12   time to become familiar with the facts and allegations of this case, and to conduct discovery in his

13   defense.

14          2.      The Length and Reason for the Delay and Its Potential Impact on the Proceedings.

15          The parties have exercised reasonable diligence and are moving forward with the discovery

16   process. The Court only recently allowed the substitution of Defendant Jackson. Indeed, Defendant

17   Jackson has not yet been served with the summons and complaint, the Plaintiffs having until May 30,

18   2021 to effect service of process in compliance with the Court’s Order. Therefore, the length of delay is

19   necessary, but for the bases set forth herein, would not be a burden to either the Court or to the parties.

20   The potential impact on the proceedings is also minimal, as there is no trial date set in this case yet, and

21   the parties all are in complete agreement that the instant extension is necessary.

22          3.      Whether the Movants Acted in Good Faith

23          There is no other motion pending before the Court, as all parties to the case have agreed a

24   stipulation to continue the discovery deadlines are necessary and warranted. The parties agree that in the

25   absence of a stipulation, the parties would equally prejudiced in terms of being unable to conduct the

26   necessary discovery to both prosecute and defend the case at bar.

27          Therefore, the parties jointly submit the length of the delay in seeking the extension (although

28   less than twenty-one (21) days before the expiration of the deadline to designate expert witnesses and

                                                           6
            Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 7 of 9



 1   after the deadline to amend pleadings and add parties) as required by Local Rule 26-4 was negligible

 2   and that the negative impact on the parties in granting the jointly sought extension is not an issue at this

 3   time. Therefore, the parties respectfully submit that as joint movants, who are continuing to actively

 4   obtain records and discovery, have acted in good faith in seeking the extension requested herein. For

 5   these reasons, the parties jointly submit that the failure to request a discovery extension within the 21

 6   days prior to the expiration of the deadline requested to be extend has sufficient good cause and was

 7   caused by excusable neglect sufficient for this Court to extend the deadlines as requested herein.

 8   V.     CURRENT AND PROPOSED DISCOVERY SCHEDULE AND TRIAL DATE:

 9          The current discovery schedule is as follows:

10          Last day to file a motion to amend pleadings or to add parties:        February 8, 2021

11          Last day to file Interim Status Report:                                March 8, 2021

12          Last day for disclosures concerning experts:                           March 8, 2021

13          Last day for disclosures concerning rebuttal experts:                  April 8, 2021

14          Last day for filing dispositive motions:                               June 8, 2021

15          Last day to file Joint Pretrial Order:                                 July 8, 2021

16          (ECF No. 28).

17          The parties propose the following Discovery Schedule:

18          Last day to file a motion to amend pleadings or to add parties:        June 8, 2021

19          Last day to file Interim Status Report:                                July 8, 2021

20          Last day for disclosures concerning experts:                           July 8, 2021

21          Last day for disclosures concerning rebuttal experts:                  August 9, 2021

22          Last day for filing dispositive motions:                               October 8, 2021

23          Last day to file Joint Pretrial Order:                                 November 8, 2021

24                                                                  (or thirty (30) days after the Court’s

25                                                                  ruling the parties’ final dispositive motion)

26          Said request is not being made for the purpose of unduly delaying discovery or the trial of this

27   matter. Further, given the recent addition of Defendant Jackson as a named Defendant in place of “DOE

28

                                                           7
           Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 8 of 9



 1   Clerk,” the parties respectfully submit that an additional discovery extension may be required to permit

 2   Defendant Jackson the opportunity to participate fully in discovery in this action.

 3          Accordingly, based on the foregoing, the Parties respectfully request this Court grant the instant

 4   Stipulation.

 5          IT IS HEREBY STIPULATED:

 6   DATED this 2nd day of March, 2021.                  DATED this 2nd day of March, 2021.
 7   HALL JAFFE & CLAYTON, LLP                           LAW OFFICES OF MITCHELL S. BISSON
 8    /s/ Kevin S. Smith                                   /s/ Mitchell s. Bisson
     _________________________                           _________________________________
 9   STEVEN T. JAFFE, ESQ.                               MITCHELL S. BISSON, ESQ.
     Nevada Bar No. 007035                               Nevada Bar No. 011920
10   KEVIN S. SMITH, ESQ.                                911 North Buffalo Drive, Ste. 201
     Nevada Bar No. 007184                               Las Vegas, NV 89128
11
     7425 Peak Drive                                     Attorneys for Plaintiffs SHONDELL PITTS,
12   Las Vegas, Nevada 89128                             individually and as legal guardian of P.P.
     Attorneys for Defendant Fuelzone Mart 2, LLC
13
     DATED this 2nd day of March, 2021.
14
     MARQUIS AURBACH COFFING
15
      /s/ Craig R. Anderson
16   _________________________________
     CRAIG R. ANDERSON, ESQ.
17   Nevada Bar No. 006882
     10001 Park Run Drive
18   Las Vegas, Nevada 89145
     Attorneys for Defendants Las Vegas Metropolitan
19
     Police Department and Officer David Nesheiwat
20

21

22

23

24

25

26

27

28

                                                          8
     Case 2:19-cv-01974-JCM-VCF Document 46 Filed 03/10/21 Page 9 of 9
                                                                        CASE NO.: 2:19-cv-01974-JCM-VCF
                                                                                      Pitts vs. LVMPD et al
                                                                                  SAO to Extend Discovery

 1                                     [PROPOSED] ORDER

 2   In accordance with the stipulation of the parties, the Court orders as follows:
 3
     IT IS ORDERED that the discovery deadlines are continued as follows:
 4
     Last day to file a motion to amend pleadings or to add parties:      June 8, 2021 Expired
 5
     Last day to file Interim Status Report:                              July 8, 2021
 6
     Last day for disclosures concerning experts:                         July 8, 2021
 7

 8   Last day for disclosures concerning rebuttal experts:                August 9, 2021

 9   Last day for filing dispositive motions:                             October 8, 2021
10   Last day to file Joint Pretrial Order:                               November 8, 2021
11
                                                                  (or thirty (30) days after the Court’s
12                                                                ruling the parties’ final dispositive
                                                                  motion)
13
     IT IS SO ORDERED.
14
             3-10-2021
     Dated:_________________________
15

16
                                     ______________________________________________
17                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                    9
